DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
1.	Applicant’s election without traverse of 1-12 in the reply filed on 5/9/2022 is acknowledged.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1, 5, 6, are rejected under 35 U.S.C. 103 as being unpatentable over Cheatle (US 2004/0089814) in view of Baker (US 5,686,957).
	Regarding claim 1, Cheatle teaches an image capturing apparatus comprising: an image capturing unit; a driving unit for moving an image capturing direction of the image capturing unit; a first detection unit for detecting a direction of a user to whom the image capturing apparatus is attached; a second detection unit for detecting a movement of the image capturing apparatus (see fig.1-2, ¶ 0006-0008, 0011-0016, 0026-0028, 0030-0034. The body camera device having a driving unit (motorized (pan/tilt) unit). The system having a detection unit (12) having a motion sensor for detecting the direction of the user. The detection unit (12) is connection camera device 14. The sensor device which communicates with the second sensor device on the camera which moves the camera in the direction that is detected by the first sensor on user head. The camera  device having a detector detecting the movements of the camera.).
	Cheatle is vague on a sound input unit including a plurality of microphones; a third detection unit for detecting a direction of a sound source of a voice collected by the sound input unit; and a control unit, wherein the control unit determines two or more microphones of the sound input unit, based on the direction of the user detected by the first detection unit and on the movement of the image capturing apparatus detected by the second detection unit, wherein the third detection unit detects a direction of a sound source of the voice collected by two or more microphones of the sound input unit determined by the control unit, and wherein, in a case where the third detection unit has detected the direction of the sound source of the voice by the determined two or more microphones of the sound input unit, the control unit controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source detected by the third detection unit.  
	Baker teaches a sound input unit including a plurality of microphones (see fig .1A, col. 9, lines 14-20. The microphones are spaced apart arranged concentrically about the lens and camera.); a third detection unit for detecting a direction of a sound source of a voice collected by the sound input unit; and a control unit, wherein the control unit determines two or more microphones of the sound input unit, based on the direction of the user detected by the first detection unit and on the movement of the image capturing apparatus detected by the second detection unit, wherein the third detection unit detects a direction of a sound source of the voice collected by two or more microphones of the sound input unit determined by the control unit (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio. The sound is collected by the microphones (third detection) and provided to the  audio processor for determining direction to control the camera.), and wherein, in a case where the third detection unit has detected the direction of the sound source of the voice by the determined two or more microphones of the sound input unit, the control unit controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source detected by the third detection unit (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio.).
  	Baker disclose a camera that has microphones and is controlled by a controller to steer the camera in the direction of the sound source. Baker discloses a mechanical or motorized device that has microphones that pic up sound. The device is able to be steered in the direction of the sound source based on sound captured by the microphones. Bakers invention is referenced towards a conferencing system. However it would be obvious to provide the features and function of Bakers camera to be incorporated with Cheatle body camera device.
	It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle to incorporate camera with microphones that is enables a system to steer the camera based on the captured audio and the direction it was captured. The modification provides for moving the camera in the direction of the captured audio.


Regarding claim 5, Cheatle teaches a control method for controlling an image capturing apparatus including an image capturing unit, a driving unit for moving an image capturing direction of the image capturing unit, a first detection unit for detecting a direction of a user to whom the image capturing apparatus is attached, a second detection unit for detecting a movement of the image capturing apparatus (see fig.1-2, ¶ 0006-0008, 0011-0016, 0026-0028, 0030-0034. The body camera device having a driving unit (motorized (pan/tilt) unit). The system having a detection unit (12) having a motion sensor for detecting the direction of the user. The detection unit (12) is connection camera device 14. The sensor device which communicates with the second sensor device on the camera which moves the camera in the direction that is detected by the first sensor on user head. The camera  device having a detector detecting the movements of the camera.).
Cheatle is vague on a sound input unit including a plurality of microphone, and a third detection unit for detecting a direction of a sound source of a voice collected by the sound input unit; the control method comprising: determining two or more microphones of the sound input unit, based on the direction of the user detected by the first detection unit and the movement of the image capturing apparatus detected by the second detection unit, - 65 -10188332WOUS01/P218-0795WOUS performing control the third detection unit to detect a direction of a sound source of the voice collected by the determined two or more microphones of the sound input unit, and performing control the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source detected by the third detection unit in a case where the third detection unit has detected the direction of the sound source of the voice by the determined two or more microphones of the sound input unit.  
Baker teaches a sound input unit including a plurality of microphones (see fig .1A, col. 9, lines 14-20. The microphones are spaced apart arranged concentrically about the lens and camera.); and a third detection unit for detecting a direction of a sound source of a voice collected by the sound input unit; the control method comprising: determining two or more microphones of the sound input unit, based on the direction of the user detected by the first detection unit and the movement of the image capturing apparatus detected by the second detection unit, - 65 -10188332WOUS01/P218-0795WOUS performing control the third detection unit to detect a direction of a sound source of the voice collected by the determined two or more microphones of the sound input unit (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio. The sound is collected by the microphones (third detection) and provided to the  audio processor for determining direction to control the camera.), and performing control the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source detected by the third detection unit in a case where the third detection unit has detected the direction of the sound source of the voice by the determined two or more microphones of the sound input unit (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio.).
Baker disclose a camera that has microphones and is controlled by a controller to steer the camera in the direction of the sound source. Baker discloses a mechanical or motorized device that has microphones that pic up sound. The device is able to be steered in the direction of the sound source based on sound captured by the microphones. Bakers invention is referenced towards a conferencing system. However it would be obvious to provide the features and function of Bakers camera to be incorporated with Cheatle body camera device.
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle to incorporate camera with microphones that is enables a system to steer the camera based on the captured audio and the direction it was captured. The modification provides for moving the camera in the direction of the captured audio.


Regarding claim 6, Cheatle teaches a non-transitory recording medium that records a program for causing an image capturing apparatus comprising an image capturing unit, a driving unit for moving an image capturing direction of the image capturing unit, a first detection unit for detecting a direction of a user to whom the image capturing apparatus is attached, a second detection unit for detecting a movement of the image capturing apparatus (see fig.1-2, ¶ 0006-0008, 0011-0016, 0026-0028, 0030-0034. The body camera device having a driving unit (motorized (pan/tilt) unit). The system having a detection unit (12) having a motion sensor for detecting the direction of the user. The detection unit (12) is connection camera device 14. The sensor device which communicates with the second sensor device on the camera which moves the camera in the direction that is detected by the first sensor on user head. The camera  device having a detector detecting the movements of the camera.).
Cheatle is vague on a sound input unit including a plurality of microphone, and a third detection unit for detecting a direction of a sound source of a voice collected by the sound input unit, to execute a control method comprising; determining two or more microphones of the sound input unit, based on the direction of the user detected by the first detection unit and the movement of the image capturing apparatus detected by the second detection unit, performing control the third detection unit to detect a direction of a sound source of the voice collected by the determined two or more microphones of the sound input unit, and performing control the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source detected by the third detection unit in a case where the third detection unit has detected the direction of the sound source of the voice by the determined two or - 66 -10188332WOUS01/P218-0795WOUS more microphones of the sound input unit.  
Baker teaches a sound input unit including a plurality of microphones (see fig .1A, col. 9, lines 14-20. The microphones are spaced apart arranged concentrically about the lens and camera.); and a third detection unit for detecting a direction of a sound source of a voice collected by the sound input unit, to execute a control method comprising; determining two or more microphones of the sound input unit, based on the direction of the user detected by the first detection unit and the movement of the image capturing apparatus detected by the second detection unit, performing control the third detection unit to detect a direction of a sound source of the voice collected by the determined two or more microphones of the sound input unit (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio. The sound is collected by the microphones (third detection) and provided to the  audio processor for determining direction to control the camera.), and performing control the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source detected by the third detection unit in a case where the third detection unit has detected the direction of the sound source of the voice by the determined two or - 66 -10188332WOUS01/P218-0795WOUS more microphones of the sound input unit (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio.).
Baker disclose a camera that has microphones and is controlled by a controller to steer the camera in the direction of the sound source. Baker discloses a mechanical or motorized device that has microphones that pic up sound. The device is able to be steered in the direction of the sound source based on sound captured by the microphones. Bakers invention is referenced towards a conferencing system. However it would be obvious to provide the features and function of Bakers camera to be incorporated with Cheatle body camera device.
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle to incorporate camera with microphones that is enables a system to steer the camera based on the captured audio and the direction it was captured. The modification provides for moving the camera in the direction of the captured audio.

4.	Claim(s) 7, 11, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Cheatle (US 2004/0089814) in view of Baker (US 5,686,957) in further view of Koyama et al. (US 2018/0091704).
Regarding claim 7, Cheatle teaches an image capturing apparatus comprising: an image capturing unit; a driving unit for moving an image capturing direction of the image capturing unit (see fig.1-2, ¶ 0006-0008, 0011-0016, 0026-0028, 0030-0034. The body camera device having a driving unit (motorized (pan/tilt) unit). The system having a detection unit (12) having a motion sensor for detecting the direction of the user. The detection unit (12) is connection camera device 14. The sensor device which communicates with the second sensor device on the camera which moves the camera in the direction that is detected by the first sensor on user head. The camera  device having a detector detecting the movements of the camera.).
Cheatle is vague on a sound input unit including a plurality of microphones; a detection unit for detecting a direction of a sound source of a voice collected by the sound input unit; and a control unit, wherein the control unit sets a region that need not be shot images, based on image data captured by the image capturing unit, and the control unit controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source of the voice detected by the detection unit in a case where the direction of the sound source of the voice detected by the detection unit is not in the region.    
Baker teaches a sound input unit including a plurality of microphones (see fig .1A, col. 9, lines 14-20. The microphones are spaced apart arranged concentrically about the lens and camera.); a detection unit for detecting a direction of a sound source of a voice collected by the sound input unit; (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio. The sound is collected by the microphones (third detection) and provided to the  audio processor for determining direction to control the camera.), and the control unit controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source of the voice detected by the detection unit in a case where the direction of the sound source of the voice detected by the detection unit is not in the region (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio.).
Baker disclose a camera that has microphones and is controlled by a controller to steer the camera in the direction of the sound source. Baker discloses a mechanical or motorized device that has microphones that pic up sound. The device is able to be steered in the direction of the sound source based on sound captured by the microphones. Bakers invention is referenced towards a conferencing system. However it would be obvious to provide the features and function of Bakers camera to be incorporated with Cheatle body camera device.
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle to incorporate camera with microphones that is enables a system to steer the camera based on the captured audio and the direction it was captured. The modification provides for moving the camera in the direction of the captured audio.
Koyama teaches wherein the control unit sets a region that need not be shot images, based on image data captured by the image capturing unit (see ¶ 0177-0178. The system detects an area that is prohibited for capturing a images. Upon the area being prohibited, the system will stop the camera from recording.).
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle and Baker to incorporate camera system that has areas that are prohibited for recording. The modification provides for having a prohibited area for recording. 

 Regarding claim 11, Cheatle teaches a  control method for controlling an image capturing apparatus including an image capturing unit, a driving unit for moving an image capturing direction of the image capturing unit (see fig.1-2, ¶ 0006-0008, 0011-0016, 0026-0028, 0030-0034. The body camera device having a driving unit (motorized (pan/tilt) unit). The system having a detection unit (12) having a motion sensor for detecting the direction of the user. The detection unit (12) is connection camera device 14. The sensor device which communicates with the second sensor device on the camera which moves the camera in the direction that is detected by the first sensor on user head. The camera  device having a detector detecting the movements of the camera.).
Cheatle is vague on a sound input unit including a plurality of microphones, and a detection unit for detecting a direction of a sound source of a voice collected by the sound input unit; the control method comprising: setting a region that need not be shot images, based on image data captured by the image capturing unit, and performing controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source of the voice detected by the detection unit in a case where the direction of the sound source of the voice detected by the detection unit is not in the region.    
Baker teaches a sound input unit including a plurality of microphones (see fig .1A, col. 9, lines 14-20. The microphones are spaced apart arranged concentrically about the lens and camera.); and a detection unit for detecting a direction of a sound source of a voice collected by the sound input unit (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio. The sound is collected by the microphones (third detection) and provided to the  audio processor for determining direction to control the camera.), and performing controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source of the voice detected by the detection unit in a case where the direction of the sound source of the voice detected by the detection unit is not in the region (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio.).
Baker disclose a camera that has microphones and is controlled by a controller to steer the camera in the direction of the sound source. Baker discloses a mechanical or motorized device that has microphones that pic up sound. The device is able to be steered in the direction of the sound source based on sound captured by the microphones. Bakers invention is referenced towards a conferencing system. However it would be obvious to provide the features and function of Bakers camera to be incorporated with Cheatle body camera device.
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle to incorporate camera with microphones that is enables a system to steer the camera based on the captured audio and the direction it was captured. The modification provides for moving the camera in the direction of the captured audio.
Koyama teaches the control method comprising: setting a region that need not be shot images, based on image data captured by the image capturing unit (see ¶ 0177-0178. The system detects an area that is prohibited for capturing a images. Upon the area being prohibited, the system will stop the camera from recording.).
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle and Baker to incorporate camera system that has areas that are prohibited for recording. The modification provides for having a prohibited area for recording. 

Regarding claim 12, Cheatle teaches a non-transitory recording medium that records a program for causing an image capturing apparatus comprising an image capturing unit, a driving unit for moving an image capturing direction of the image capturing unit (see fig.1-2, ¶ 0006-0008, 0011-0016, 0026-0028, 0030-0034. The body camera device having a driving unit (motorized (pan/tilt) unit). The system having a detection unit (12) having a motion sensor for detecting the direction of the user. The detection unit (12) is connection camera device 14. The sensor device which communicates with the second sensor device on the camera which moves the camera in the direction that is detected by the first sensor on user head. The camera  device having a detector detecting the movements of the camera.).
Cheatle is vague on a sound input unit including a plurality of microphones, and a detection unit for detecting a direction of a sound source of a voice collected by the sound input unit, to execute a control method comprising, setting a region that need not be shot images, based on image data captured by the image capturing unit, and - 68 -10188332WOUS01/P218-0795WOUS performing controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source of the voice detected by the detection unit in a case where the direction of the sound source of the voice detected by the detection unit is not in the region.    
Baker teaches a sound input unit including a plurality of microphones (see fig .1A, col. 9, lines 14-20. The microphones are spaced apart arranged concentrically about the lens and camera.); and a detection unit for detecting a direction of a sound source of a voice collected by the sound input unit, (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio. The sound is collected by the microphones (third detection) and provided to the  audio processor for determining direction to control the camera.), and - 68 -10188332WOUS01/P218-0795WOUS performing controls the driving unit to move the image capturing direction of the image capturing unit to direct toward the direction of the sound source of the voice detected by the detection unit in a case where the direction of the sound source of the voice detected by the detection unit is not in the region (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio.).
Baker disclose a camera that has microphones and is controlled by a controller to steer the camera in the direction of the sound source. Baker discloses a mechanical or motorized device that has microphones that pic up sound. The device is able to be steered in the direction of the sound source based on sound captured by the microphones. Bakers invention is referenced towards a conferencing system. However it would be obvious to provide the features and function of Bakers camera to be incorporated with Cheatle body camera device.
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle to incorporate camera with microphones that is enables a system to steer the camera based on the captured audio and the direction it was captured. The modification provides for moving the camera in the direction of the captured audio.
Koyama teaches to execute a control method comprising, setting a region that need not be shot images, based on image data captured by the image capturing unit (see ¶ 0177-0178. The system detects an area that is prohibited for capturing a images. Upon the area being prohibited, the system will stop the camera from recording.).
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle and Baker to incorporate camera system that has areas that are prohibited for recording. The modification provides for having a prohibited area for recording.

5.	Claim(s) 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatle (US 2004/0089814) in view of Baker (US 5,686,957).
	Regarding claim 2, Cheatle does not teach the image capturing apparatus according to claim 1, wherein, in a case where a plurality of the directions of the sound source of the voice has detected by the third detection unit, the control unit controls the driving unit to move the image capturing direction of the image capturing unit to direct toward a direction except the direction of the user detected by the first detection unit.  
Baker teaches wherein, in a case where a plurality of the directions of the sound source of the voice has detected by the third detection unit, the control unit controls the driving unit to move the image capturing direction of the image capturing unit to direct toward a direction except the direction of the user detected by the first detection unit (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio. The sound is collected by the microphones (third detection) and provided to the  audio processor for determining direction to control the camera. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio.).
Baker disclose a camera that has microphones and is controlled by a controller to steer the camera in the direction of the sound source. Baker discloses a mechanical or motorized device that has microphones that pic up sound. The device is able to be steered in the direction of the sound source based on sound captured by the microphones. Bakers invention is referenced towards a conferencing system. However it would be obvious to provide the features and function of Bakers camera to be incorporated with Cheatle body camera device.
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle to incorporate camera with microphones that is enables a system to steer the camera based on the captured audio and the direction it was captured. The modification provides for moving the camera in the direction of the captured audio.

Regarding claim 4, Cheatle does not teach the image capturing apparatus according to claim 1, the plurality of the microphones of the sound input unit are arranged such that not all of the microphones are on a straight line.  
Baker teaches the plurality of the microphones of the sound input unit are arranged such that not all of the microphones are on a straight line (see fig .1A, lines 14-45. The system device having audio detection direction processor and a controller, in which the microphones detect the voice or audio in the direction or location of the sound and proceeds to a steer the camera to the towards the location of the audio. The sound is collected by the microphones are arranged concentrically about the lens and camera.).
Baker disclose a camera that has microphones and is controlled by a controller to steer the camera in the direction of the sound source. Baker discloses a mechanical or motorized device that has microphones that pic up sound. The device is able to be steered in the direction of the sound source based on sound captured by the microphones. Bakers invention is referenced towards a conferencing system. However it would be obvious to provide the features and function of Bakers camera to be incorporated with Cheatle body camera device.
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle to incorporate camera with microphones that is enables a system to steer the camera based on the captured audio and the direction it was captured. The modification provides for moving the camera in the direction of the captured audio.



6.	Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatle (US 2004/0089814) in view of Baker (US 5,686,957) in further view of Muta (US 2017/0263058).
	Regarding claim 3, Cheatle and Baker do not teach the image capturing apparatus according to claim 1, wherein the second detection unit detects a movement of the image capturing apparatus based on an acceleration and an angular velocity of the image capturing apparatus.  
	Muta teaches wherein the second detection unit detects a movement of the image capturing apparatus based on an acceleration and an angular velocity of the image capturing apparatus (see ¶ 0050. The camera  includes an acceleration and angular velocity  sensors for tracking the movement of an image when the user body is moving.).
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle and Baker to incorporate camera with acceleration and angular velocity sensors in order to detect the movement of a user. The modification provides for tracking an image with the camera device. 


7.	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatle (US 2004/0089814) in view of Baker (US 5,686,957) in further view of Koyama et al. (US 2018/0091704) in further view of Nakaya (US 2005/0286879).
	Regarding claim 8, Cheatle and Baker do not teach the image capturing apparatus according to claim 7, wherein the control unit sets an image capturing direction as the region that need not be shot images in a case where the luminance of image data captured by the image capturing unit is low, or in a case where the distance between a subject captured by the image capturing unit and the image capturing apparatus is short.  
Koyama teaches wherein the control unit sets an image capturing direction as the region that need not be shot images (see ¶ 0177-0178. The system detects an area that is prohibited for capturing a images. Upon the area being prohibited, the system will stop the camera from recording.).
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle and Baker to incorporate camera system that has areas that are prohibited for recording. The modification provides for having a prohibited area for recording.
	Nakaya teaches in a case where the distance between a subject captured by the image capturing unit and the image capturing apparatus is short (see ¶ 0072, 0075-0076. The camera distance in the prohibited area is not carried out based on the distance of the object to the camera.). 
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle, Baker and Koyama to incorporate camera system that has areas that are prohibited for recording. The modification provides for having a prohibited area for recording.


8.	Claim(s) 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatle (US 2004/0089814) in view of Baker (US 5,686,957) in further view of Koyama et al. (US 2018/0091704).
	Regarding claim 9, Baker does not teach the image capturing apparatus according to claim 7, in a case where the image capturing apparatus is being carried, the control unit sets a region that need not be shot images.  
	Cheatle teaches the image capturing apparatus in a case where the image capturing apparatus is being carried (see fig.1-2, ¶ 0006-0008, 0011-0016, 0026-0028, 0030-0034. The body camera device having a driving unit (motorized (pan/tilt) unit). The system having a detection unit (12) having a motion sensor for detecting the direction of the user. The detection unit (12) is connection camera device 14. The sensor device which communicates with the second sensor device on the camera which moves the camera in the direction that is detected by the first sensor on user head. The camera  device having a detector detecting the movements of the camera.).
Koyama teaches the control unit sets a region that need not be shot images (see ¶ 0177-0178. The system detects an area that is prohibited for capturing a images. Upon the area being prohibited, the system will stop the camera from recording.).
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle and Baker to incorporate camera system that has areas that are prohibited for recording. The modification provides for having a prohibited area for recording.


Regarding claim 10, Cheatle and Baker do not teach the image capturing apparatus according to claim 7, the control unit, after performing control to drive the driving unit for a predetermined time, further determines whether or not the current image capturing direction of the image capturing unit is not in the region, and again sets a region that need not be shot images.  
Koyama teaches the control unit, after performing control to drive the driving unit for a predetermined time, further determines whether or not the current image capturing direction of the image capturing unit is not in the region, and again sets a region that need not be shot images (see ¶ 0177-0178. The system detects an area that is prohibited for capturing a images. Upon the area being prohibited, the system will stop the camera from recording.).
It would be obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cheatle and Baker to incorporate camera system that has areas that are prohibited for recording. The modification provides for having a prohibited area for recording.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651